USCA4 Appeal: 22-4064      Doc: 10         Filed: 04/19/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4064


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MARLON PORTER, a/k/a Marlon McKoy, a/k/a Marlo,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Richard E. Myers, II, Chief District Judge. (7:20-cr-00029-M-1)


        Submitted: April 14, 2022                                         Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Marlon Porter, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4064      Doc: 10         Filed: 04/19/2022      Pg: 2 of 2




        PER CURIAM:

               Marlon Porter seeks to appeal the district court’s order denying in part and granting

        in part his four pretrial motions to suppress in his ongoing criminal proceedings. This court

        may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

        and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

        Loan Corp., 337 U.S. 541, 545-46 (1949). The order Porter seeks to appeal is neither a

        final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2